     Case 3:20-cv-00210-BAS-AHG Document 17 Filed 07/29/20 PageID.203 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
       ASHLEY NICHOLS, individually and                Case No. 20-cv-00210-BAS-AHG
11     on behalf of all others similarly situated,
12                                                     ORDER TO SHOW CAUSE
                                        Plaintiff,     REGARDING SUBJECT
13                                                     MATTER JURISDICTION
            v.
14     ASSURANCE IQ, INC., dba
       MedicarePlan.com,
15
                                      Defendant.
16

17          Defendant removed this action to federal court on January 1, 2020. (ECF No. 1.)
18   Upon review of the Complaint and Notice of Removal, the Court ORDERS Defendant to
19   show cause, for the reasons stated below, as to why this action should not be remanded for
20   lack of subject matter jurisdiction.
21   I.     BACKGROUND
22          On October 18, 2019, Plaintiff Ashley Nichols (“Plaintiff”) commenced this action
23   in state court alleging she received two spam emails from Defendant Assurance IQ, Inc.
24   (“Defendant”) in November 2018 in violation of California Business and Professions Code
25   § 17529.5. (Compl., Ex. A. to Notice of Removal, ECF No. 1-2.) On December 26, 2019
26   Plaintiff filed a First Amended Complaint (“FAC”) alleging that Plaintiff seeks to represent
27   a statewide class of California residents. (FAC, Ex. A to Notice of Removal, ECF No. 1-
28


                                                     -1-
                                                                                          20cv210
     Case 3:20-cv-00210-BAS-AHG Document 17 Filed 07/29/20 PageID.204 Page 2 of 7



 1   2.) Defendant then removed the action to this Court pursuant to 28 U.S.C. §§ 1332(a),
 2   1441, and 1446. (Notice of Removal, ECF No. 1.)
 3   II.    LEGAL STANDARD
 4          A court addresses the issue of subject matter jurisdiction first, as “[t]he requirement
 5   that jurisdiction be established as a threshold matter ‘spring[s] from the nature and limits
 6   of the judicial power of the United States and is ‘inflexible and without exception.’” Steel
 7   Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998) (quoting Mansfield, C. &
 8   L.M. Ry. Co. v. Swan, 111 U.S. 379, 382 (1884)).
 9          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
10   Co. of Am., 511 U.S. 375, 377 (1994). “They possess only that power authorized by
11   Constitution and statute, which is not to be expanded by judicial decree.” Id. (citations
12   omitted). “It is to be presumed that a cause lies outside this limited jurisdiction, and the
13   burden of establishing the contrary rests upon the party asserting jurisdiction.”
14   Id. (citations omitted).
15          It is well-established that “a district court’s duty to establish subject matter
16   jurisdiction is not contingent upon the parties’ arguments.” United Inv’rs Life Ins. Co. v.
17   Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004). Courts may consider the issue sua
18   sponte. Demery v. Kupperman, 735 F.2d 1139, 1149 n.8 (9th Cir. 1984). Indeed, the
19   Supreme Court has emphasized that “district courts have an ‘independent obligation to
20   address subject-matter jurisdiction sua sponte.’” Grupo Dataflux v. Atlas Global Grp.,
21   L.P., 541 U.S. 567, 593 (2004) (quoting United States v. S. Cal. Edison Co., 300 F. Supp.
22   2d 964, 972 (E.D. Cal. 2004)).
23   III.   ANALYSIS
24          To invoke a court’s diversity jurisdiction, the removing party must plausibly allege
25   that the amount in controversy exceeds $75,000 and complete diversity of citizenship
26   between the parties. 28 U.S.C. § 1332(a); see also, e.g., Caterpillar Inc. v. Lewis, 519 U.S.
27   61, 68 (1996); Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014).
28   Federal courts may exercise jurisdiction over class actions removed on the basis of

                                                 -2-
                                                                                            20cv210
     Case 3:20-cv-00210-BAS-AHG Document 17 Filed 07/29/20 PageID.205 Page 3 of 7



 1   diversity of citizenship. See Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 n.4 (9th
 2   Cir. 2007) (“Federal diversity jurisdiction still exists for other class actions that satisfy the
 3   general diversity jurisdiction provision of § 1332(a).”). Therefore, a class action removed
 4   on diversity grounds requires the claims of one or more named representatives of the
 5   plaintiff class to exceed $75,000. See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545
 6   U.S. 546, 549 (2005).
 7         “The party seeking the federal forum bears the burden of establishing that the
 8   statutory requirements of federal jurisdiction have been met.” Rodriguez v. AT&T Mobility
 9   Servs. LLC, 728 F.3d 975, 978 (9th Cir. 2013). Thus, when removing a case from state
10   court, a defendant “must file in the federal forum a notice of removal ‘containing a short
11   and plain statement of the grounds for removal.’” Dart Cherokee, 574 U.S. at 87 (quoting
12   28 U.S.C. § 1446(a)). “[A] defendant’s notice of removal need include only a plausible
13   allegation that the amount in controversy exceeds the jurisdictional threshold.” Id. at 89.
14   The Supreme Court has noted that “[b]y design, § 1446(a) tracks the general pleading
15   requirement stated in Rule 8(a) of the Federal Rules of Civil Procedure.” Id. at 87 (citation
16   omitted); see Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480, 496 (9th Cir. 2019)
17   (“A claim is facially plausible when ‘the plaintiff pleads factual content that allows the
18   court to draw the reasonable inference that the defendant is liable for the misconduct
19   alleged.’”) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). However, further
20   evidence of the amount in controversy is required “when the plaintiff contests, or the court
21   questions, the defendant’s allegation.” Dart Cherokee, 574 U.S. at 89; see also, e.g., Arias
22   v. Residence Inn by Marriott, 936 F.3d 920, 924 (9th. Cir. 2019) (finding error where a
23   district court remanded an action without providing defendant a “fair opportunity to submit
24   proof”).
25         Here, the Court questions Defendant’s allegation that the amount in controversy
26   exceeds the statutory minimum required for diversity jurisdiction under 28 U.S.C.
27   § 1332(a). See, e.g., Arias, 936 F.3d at 924; Schneider v. Ford Motor Co., 756 Fed. App’x
28   699, 701 (9th Cir. 2018). In her FAC, Plaintiff alleges that she seeks $2,000 in liquidated

                                                   -3-
                                                                                               20cv210
     Case 3:20-cv-00210-BAS-AHG Document 17 Filed 07/29/20 PageID.206 Page 4 of 7



 1   damages as well as an unspecified amount in attorney’s fees and costs as authorized by
 2   California Business and Professions Code section 17529.5(b)(1)(C), “disgorgement of all
 3   profits derived from unlawful spams directed to California residents,” and costs of suit.
 4   (FAC, Prayer for Relief.) But Defendant does not plausibly allege that—in addition to the
 5   $2,000 sought in liquidated damages—the disgorgement of profits and attorney’s fees and
 6   costs put the amount in controversy over $75,000. See 28 U.S.C. § 1332(a); Exxon Mobil
 7   Corp., 545 U.S. at 549.
 8         A.     Attorney’s Fees
 9         Defendant compares this case to only one factually distinguishable California
10   appellate court decision to allege that attorney’s fees here will exceed the $81,900 in
11   attorney’s fees awarded in that case. (Notice of Removal ¶ 11 (citing Balsam v. Trancos,
12   203 Cal. App. 4th 1083, 1093 (Cal. App. Ct. 2012).) In Balsam, seven e-mails were found
13   to be in violation of Business and Professions Code section 17529.5 whereas here, Plaintiff
14   alleges only two e-mails are in violation of the same statute. (Id.) Additionally, counsel
15   in Balsam litigated more causes of action than the case here; for example, the plaintiff in
16   Balsam alleged violations of the California Consumer Legal Remedies Act. See id.; see
17   also Cal. Civ. Code § 1750. In the instant case, Plaintiff has stated only one cause of action
18   for violations of § 17529.5. (See FAC ¶¶ 97–108.)
19         Defendant also alleges that because Plaintiff seeks to represent a class, this case will
20   be “much larger and more complex” than Balsam therefore resulting in “potentially a much
21   higher award of attorney fees.” (Notice of Removal ¶ 11.) In coming to this conclusion,
22   Defendant appears to consider the potential attorney’s fees for the entire class. But the
23   Ninth Circuit has disapproved of aggregating class-wide attorney’s fees when assessing the
24   amount in controversy for class actions removed under traditional diversity jurisdiction
25   principles. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 858 (9th Cir. 2001) (holding
26   that attorney’s fees awarded “to a prevailing plaintiff” under a California consumer
27   protection statute must be divided among all members of the plaintiff class for purposes of
28   amount in controversy); see also Gibson v. Chrysler Corp., 261 F.3d 927, 942 (9th Cir.

                                                 -4-
                                                                                            20cv210
     Case 3:20-cv-00210-BAS-AHG Document 17 Filed 07/29/20 PageID.207 Page 5 of 7



 1   2001) (“We therefore hold that, [under Cal. Civ. Proc. Code § 1021.5], attorneys’ fees are
 2   not awarded solely to the named plaintiffs in a class action, and that they therefore cannot
 3   be allocated solely to those plaintiffs for purposes of amount-in-controversy.”); Snow v.
 4   Watkins & Shepard Trucking, Inc., No. ED CV 18-2206-DMG (SPx), 2019 WL 1254571,
 5   at *5 n.2 (C.D. Cal. Mar. 18, 2019) (“For purposes of traditional jurisdiction in class action
 6   cases, the Ninth Circuit has indicated that courts should calculate attorney’s fees for
 7   amount in controversy purposes on a per-class-member basis.”).
 8         B.       Costs
 9         Defendant also provides a detailed breakdown of estimated costs including filing
10   fees, jury fees, and court reporter costs. (Notice of Removal ¶ 12.) Defendant cites
11   Silverstein v. Keynetics, Inc. to support the proposition that these costs should be included
12   in the amount in controversy. (Id. (citing No. LA CV18-04100 JAK (AGRx), 2018 WL
13   5795776, at *14 n.5 (C.D. Cal. Nov. 5, 2018).)
14         However, the Court is not persuaded that costs should be included in the amount in
15   controversy.    First, the court in Silverstein ultimately did not consider costs in its
16   calculation of the amount in controversy. 2018 WL 5795776, at *14 n.5 (“[B]ecause the
17   amount in controversy exceeds $75,000, exclusive of costs, it is not necessary to consider
18   [costs] here.”). Second, Silverstein cites a Ninth Circuit case, Galt G/S v. JSS Scandinavia,
19   for the proposition that costs may be included in the amount in controversy when a statute,
20   such as Cal Bus. & Prof. Code § 17529.5(b)(1)(C), “authorizes their award either with
21   mandatory or discretionary language.” 2018 WL 5795776, at *14 n.5 (citing Galt, 142
22   F.3d 1150, 1156 (9th Cir. 1998)). But Galt specifically held that only attorney’s fees, when
23   authorized “either with mandatory or discretionary language,” may be included in the
24   amount in controversy. 142 F.3d at 1156; see also id. at 1153 n.1 (noting that the lower
25   court “did not allow aggregation of the claimed $6,129.09 in costs”). Lastly, the exclusion
26   of costs finds support in other Ninth Circuit case law as well. See also Gonzales v. CarMax
27   Auto Superstores, LLC, 840 F.3d 644, 648 (9th Cir. 2016) (defining that amount in
28   controversy as “any result of the litigation, excluding interests and costs, that ‘entails a

                                                 -5-
                                                                                            20cv210
     Case 3:20-cv-00210-BAS-AHG Document 17 Filed 07/29/20 PageID.208 Page 6 of 7



 1   payment by the defendant’”) (quoting Guglielmino v. McKee Foods Corp., 506 F.3d 696,
 2   701 (9th Cir. 2007)).
 3          Nonetheless, even if the Court included costs in its calculation, the amount of costs
 4   alleged by Defendant in the Notice of Removal is not sufficient, by itself, to satisfy the
 5   amount in controversy. Defendant alleges that the costs would include a $435 filing fee, a
 6   $150 jury fee, a total of $780 in daily juror fees plus mileage, $4,430 in court reporter fees,
 7   and other unspecified potential litigation costs. 1 (Notice of Removal ¶ 12.) Defendant
 8   does not allege that these costs alone satisfy the amount in controversy, and Defendant has
 9   not plausibly alleged, exclusive of costs, that the attorney’s fees or disgorgement of profits
10   near the $75,000 threshold such that considering costs would be material to the calculation.
11          C.      Disgorgement of Profits
12          Lastly, Defendant broadly alleges that disgorgement should be included in the
13   amount in controversy (Notice of Removal ¶ 13) but does not provide any estimate of
14   disgorgement to adduce that it puts the amount in controversy over $75,000. See Lewis v.
15   Verizon Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010) (stating that “[t]he amount in
16   controversy is simply an estimate of the total amount in dispute”); see also In re Ford
17   Motor Co./Citibank (S.D.), N.A., 264 F.3d 952 (9th Cir. 2001) (discussing when
18   disgorgement of profits can be aggregated for the purpose of amount in controversy). This
19   conclusory statement does not satisfy Defendant’s burden on removal. See Dart Cherokee,
20   574 U.S. at 87, 89.
21   IV.    CONCLUSION
22          Accordingly, the Court ORDERS Defendant to show cause as to why this action
23   should not be remanded for lack of subject matter jurisdiction. Defendant’s response,
24   including any necessary evidence, shall be filed no later than August 12, 2020. If
25   Defendant believes the amount in controversy requirement is satisfied, it should also
26   address whether the Notice of Removal needs to be amended. The Court cautions
27   1
       Defendant also states there is a $60 fee per motion filed, additional court reporter fees for proceedings
     lasting more than one hour ($443 per proceeding), and fees for transcripts, depositions, and expert
28   witnesses. However, Defendant provides no estimated sum for these fees.

                                                        -6-
                                                                                                        20cv210
     Case 3:20-cv-00210-BAS-AHG Document 17 Filed 07/29/20 PageID.209 Page 7 of 7



 1   Defendant that a failure to file an adequate response will result in the Court remanding this
 2   action to the San Diego Superior Court for lack of subject matter jurisdiction. See 28
 3   U.S.C. § 1447(c).
 4         IT IS SO ORDERED.
 5

 6   DATED: July 27, 2020
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 -7-
                                                                                           20cv210
